Title: From Thomas Jefferson to William R. Davie, 30 March 1781
From: Jefferson, Thomas
To: Davie, William R.



Sir
Richmond March 30 1781

Besides intrusting Mr. Brown our purchasing Commissary, as I had some Time before done to forward to you Droves of Beeves for the use of the Southern Army, 1 desired him to write you himself precisely what were his prospects and in future to correspond with you on the Subject of furnishing provision, that you might know with Certainty what to expect from this State.
He has written the inclosed Letter. You will doubtless think it is necessary to communicate your wants to him from time to time which I would beg the favor to inclose open to me or otherwise make known at the same Time that I may be able to have attention paid to them as far as Circumstances will admit. I am &c.,

T. J.

